Citation Nr: 1243388	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2012, the Board solicited a medical expert opinion in connection with the appeal.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  In October 2012, a copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2012).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  In November 2012, the Veteran's representative provided a written brief in support of the appeal, but no additional evidence was submitted.

The Board notes that the issues on appeal originally included entitlement to service connection for tinnitus.  Before the matter was certified to the Board, however, in an April 2010 rating decision, the RO granted service connection for bilateral tinnitus and assigned an initial 10 percent disability rating, effective April 30, 2008.  The Board finds that the grant of service connection for tinnitus constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the initial rating or effective date assigned for his service-connected tinnitus.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

Bilateral hearing loss was not present during active service or for many years thereafter and the most probative evidence establishes that the Veteran's current bilateral hearing loss is not casually related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a June 2008 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The letter included the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to this notification letter, during an informal conference at the RO in February 2012, a Decision Review Officer discussed the issue on appeal with the Veteran and his representative.  They were expressly advised that VA had obtained a medical opinion indicating that his hearing loss had not been incurred in service.  The appellant was advised that he could submit a medical opinion rebutting these findings.  38 C.F.R. § 3.103 (2012).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Veteran has not argued otherwise.  The Veteran's service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  

As set forth above, the Board has also solicited an expert medical opinion in this case.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinion obtained is adequate.  The opinion was provided by an audiologist, a medical professional with the specialized expertise necessary to opine on the medical matter at issue in this case.  Moreover, the audiologist predicated her opinion on a full reading of all available records and provided a rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  


Background

The Veterans STRs are entirely silent for complaints or findings of hearing loss.  A service entrance examination December 1965 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

STRs also include the report of a February 1966 audiological evaluation showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
0 (10)
-10 (-5)
LEFT
10 (25)
0 (10)
-5 (5)
10 (20)
10 (15)

At his January 1968 military separation medical examination, the Veteran's ears were examined and determined to be normal.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
-5
-5
-5
--
-5

Additionally, in connection with his separation examination, the Veteran completed a report of medical history on which he denied having or ever having had ear trouble, dizziness, running ears, or hearing loss.  

The Veteran's service personnel records show that he served in Vietnam for one year.  His military occupational speciality was Power Generator Repairman.  He is the recipient of multiple awards and decorations, including an M-14 Rifle badge and the Vietnam Campaign Medal.  

VA clinical records show that in May 2005, the Veteran had an otolaryngology consultation in connection with his complaints of intermittent dizziness accompanied by ringing in the ears.  He indicated that his symptoms had been present for the past three years and had become worse in the last year.  The Veteran denied hearing loss, stating that he felt his hearing acuity was good.  The impression was possible Ménière's disease.  The appellant was scheduled for an audiogram.  

In June 2005, a VA audiogram revealed a mild to moderately severe sensorineural hearing loss from 2000 Hertz to 6000 Hertz in the right ear and a moderate to moderately severe sensorineural hearing loss from 3000 Hertz to 8000 Hertz in the left ear.  Hearing for speech was within normal limits at 100 percent correct, bilaterally.  ENG testing was also normal.  Based on the results of these diagnostic tests, Ménière's disease and bilateral high frequency sensorineural hearing loss was diagnosed.  In June 2006, the Veteran again underwent an audiogram to monitor his hearing acuity in light of his Ménière's disease.  The study showed mild to moderately severe high frequency sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.

In a June 2008 statement, the Veteran recalled that he had been in close proximity to explosions during his period of active duty.  He indicated that he was unable to remember when his hearing acuity began decreasing.  

In a June 2009 statement, the Veteran recalled that his military duties required him to be in close proximity to weapons fire and explosions.  He indicated that it was his belief that his frequent exposure to acoustic trauma in service had caused his hearing loss and tinnitus.  

In November 2009, the Veteran underwent a VA medical examination.  He reported a history of military noise exposure from weapons, explosives, and boat engines.  He reported civilian noise exposure from 1968 to 1992, including while working in a furniture factory.  The Veteran indicated that he had been provided with hearing protection as a civilian but not during service.  He denied recreational noise exposure.  When asked about the onset of his decreased hearing acuity, the Veteran initially reported that his hearing loss had begun about 20 years prior, with a gradual onset.  Upon subsequent questioning, however, he estimated that his hearing loss had been present for 10 years.  With respect to his tinnitus, the Veteran initially recalled that it had begun in the mid 1980's.  He later indicated that it had begun approximately a year or two after the onset of his hearing loss.  Based on the vague nature of his responses, the examiner described the Veteran as a poor historian.  

Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
65
LEFT
30
30
45
65
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  The examiner concluded that in light of the normal hearing acuity in both ears documented at service separation, it was less likely than not that the Veteran had sustained any hearing loss as a result of military service.  The examiner explained that Ménière's disease had developed spontaneously later in life and was not caused by or the result of military service, nor was it caused by or the result of his hearing loss or tinnitus.  

In August 2012, the Board solicited a medical expert opinion in connection with the claim of service connection for hearing loss.  In response to the Board's request, a VA audiologist provided the requested opinion.  The VA audiologist, who noted that she had 25 years of experience conducting compensation and pension examinations, reviewed the claims folder in detail, including the Veteran's statements regarding his military and civilian noise exposure and the onset of his symptoms, his STRs, and his post service clinical records.  After conducting this in depth review, the audiologist concluded that it was less likely than not that the hearing loss had been incurred in service or was otherwise causally related to the Veteran's service.  She explained that multiple audiometric studies conducted over the course of active duty showed that normal hearing acuity with no clinically significant threshold shifts in service.  She further noted that hearing acuity was clinically normal at service separation, as measured by an audiogram.  The VA audiologist cited medical literature explaining that the traumatic effects of noise occurred instantaneously or immediately following noise exposure.  She further noted that the medical literature indicated that there was insufficient scientific evidence to determine if noise-induced hearing loss could develop many years after exposure, but that it was unlikely that such delayed effects occurred.  Given these factors, the VA audiologist explained that it was less likely as not that the Veteran's hearing loss had been incurred in or was otherwise causally related to his period of active duty.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks service connection for bilateral hearing loss which he claims was incurred in service as a result of acoustic trauma.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

As set forth above, the Veteran has provided competent and credible testimony that he sustained significant acoustic trauma during active service.  His description of such acoustic trauma is consistent with his military duties as a power generator repairman.  That an injury such as acoustic trauma occurred in service, however, is not enough.  Rather, there must be disability resulting from that injury or disease.  In this case, there is no probative evidence of hearing loss in service.  Indeed, audiometric tests conducted at service enlistment, during service, and at service separation affirmatively and consistently show that the appellant's hearing acuity was normal.  The Board further notes that at his military separation medical examination in January 1968, the Veteran completed a report of medical history on which he specifically denied having or ever having had hearing loss.  

Although the contemporaneous record shows that hearing loss did not have its inception during active service, nor is there any indication of a hearing loss disability manifest to a compensable degree within one year of separation, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. 155.  In this case, however, the record establishes that the Veteran's current hearing loss is not causally related to his active service.  As set forth above, the August 2012 expert medical opinion explains in detail why the hearing loss was not incurred in or otherwise causally related to active service.

The Board finds that the August 2012 medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by an audiologist with 25 years of experience, a medical professional with specialized knowledge particularly probative to the matter at issue in this case.  Further, the audiologist specifically addressed the Veteran's contentions and based her opinion on a review of the claims folder, medical history, and the relevant medical literature.  Moreover, the examiner provided a clear rationale for the opinion.  

Although the Veteran asserts that his current hearing loss is due to acoustic trauma in service, in this case, his testimony is not competent to establish such a link.  This is because the various factors in causing hearing loss and the long-term effects of acoustic trauma are specialized medical determinations.  A layperson is competent to identify disorders capable of lay observation, such as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  But a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Here, the Veteran's testimony regarding a nexus is not competent, and does not outweigh the findings of the VA audiologist.  See Espiritu, 2 Vet. App. 492 (holding a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).

In summary, the Board finds that the most probative evidence shows that the Veteran's hearing loss did not have its inception during active service or for many years thereafter and that his current hearing loss is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


